Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification (specifically paragraph 0067) including the claims is required pursuant to 37 CFR 1.125(a) because in operation 608 (Fig. 6), a difference in distance or velocity is used to adjust current GNSS data by adding the difference is either ambiguous or not working in the art. It is known in the art, a previous position/velocity can be used to extrapolate and  estimate the current location if current GNSS signal is blocked/weak but the language of “adding the difference” is unclear.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 8 and 15, the language of identifying the first previous estimated location and second previous estimated location does not seem to be different. A location has the “closest timestamp” is the same data which has “most recent timestamp” one if these two timestamps are both referring to the new GNSS data timestamp. There is no difference to be found in this situation.
Secondly, there is no detail steps about finding the difference and how it is used to calculate the adjusted GNSS data. Simply using two locations’ difference (which is a distance) is unclear how it can be used to calculate adjusted GNSS data. By reviewing the rest of dependent claims, there appears no further claim limitation found which can be used to clarify this issue.
Claims 1, 8 and 15 recites the limitation "new GNSS data" in line 3, 7 and 4 correspondingly.  There is insufficient antecedent basis for this limitation in the claim. A “new” data receiving meant there is an old or previous data received which is not found in the claims.
Applicant is strongly recommended to bring in devices to differentiate the two identifying steps in independent claims to overcome the ambiguously claimed comparing itself language. It also appears the Applicant’s Fig. 6 corresponds to the claim language except for the “most recent timestamp” which needs clarification how it is different from “the closes to the timestamp”.
For claims 4, 11 and 18, a function of “calculating a difference between the timestamp of the new GNSS data and a timestamp of at least one previously estimated location; and identifying a smallest difference indicating the first previously estimated location with a timestamp closest to the timestamp of the new GNSS data” is confusing because the step of calculating is “between timestamps” which is a time unit. And the step of identifying smallest difference appears a location difference. In the calculating step, a time will be found and only one will be found because it is the closest-there is only one closest. However, the next step is finding the smallest difference does not seem to work with it’s previous calculating step because if there is only one (the closest) time instant, there is no other distance can be used to compare to find the smallest. If Applicant meant to pick the closest in time second navigation device to supplement the first navigation device, plural should be used because the identifying step is an on going time series processing.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatham (8885151).
Regarding claims 1, 6, 8, 13, 15 and 20, as best understood by The Examiner, Chatham discloses a method (Fig. 13), a non-transitory machine-readable medium having instructions(instructions 132, Fig. 1) stored and a data processing system (Fig. 1) for calculating a location of an autonomous driving vehicle (ADV) comprising: 
a processing device (processor 120); and 
a memory (memory 130) coupled to the processing device to store instructions, which when executed by the processing device, cause the processing device to perform operations, the operations comprising:
receiving new global navigation satellite system (GNSS) data (position component may include a GPS receiver, col. 6, lines 24-27); 
identifying a first previously estimated location from a plurality of previously estimated locations (As the vehicle's laser or lasers are moved along, the laser may collect laser scan data. The laser scan data may include data points having range and intensity information for the same location (point or area) from several directions and/or at different times, col. 8, lines 62-65)(collecting of scan data includes GNSS location corresponding to environment scanned by the laser); 
identifying a second previously estimated location from the plurality of previously estimated locations (a collection of scanned data points with environment/features), the second previously estimated location having a most recent timestamp; 
adjusting the new GNSS data based on the difference based on a difference between the first previously estimated location and the second previously estimated location; and calculating, based on the adjusted GNSS data, a current estimated location of the ADV.
Chatham does not specifically disclose a previous estimated location closest to the new GNSS data in time but an extrapolated solution using relative position, speed and heading information (col. 10, lines 46-50) is known in the art for estimating an ADV location in case GPS signal is lost/weak. It would have been obvious to use the most recent environment data to adjust/fine-tune the GNSS position in case GNSS accuracy is not good.
Regarding claims 3, 10 and 17, Chatham discloses wherein each of the plurality of previously estimated locations is calculated using at least GNSS data and inertial measurement unit (IMU) data (inertial-aided GPS, col. 6, line 30), wherein the IMU data is received at a higher frequency than the GNSS data sensor data (it is known in the art, sensor data are sampled more frequent than GNSS data update).
Regarding claims 2, 9 and 16, Chatham discloses wherein the plurality of previously estimated locations is stored in a first in first out (FIFO) queue, and wherein each of the previously estimated locations is pushed into the FIFO queue upon calculation (data points are stored as FIFO in order to collect corresponding sensor data and GNSS location).
Regarding claims 4-5, 11-12 and 18-19, Chatham discloses wherein adjusting the new GNSS data comprises adding the calculated difference to the new GNSS data (a fused position is a difference from the original GNSS position).
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatham (8885151) in view of Ma (20170328716).
Regarding claims 7, 14, Chatham discloses use of IMU and GNSS together (fusion) but does not disclose use of Kalman filter. However, Ma teaches (claim 8) Kalman filter fuses sensor, IMU and GNSS for correcting positions, plus Kalman filter is known in the art used for fusion processing. It would have been to use Kalman filter for achieving a better accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov